779 F.2d 52
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LARRY NELSON, Petitioner,v.DRUG ENFORCEMENT ADMINISTRATION SA NORMAN E. HEATHE, D.E.A.,Respondents.
85-3779
United States Court of Appeals, Sixth Circuit.
10/24/85

PETITION TO SET ASIDE DISMISSED
Drug Enforcement Admin.
ORDER
BEFORE:  ENGEL, KEITH and KRUPANSKY, Circuit Judges.


1
This matter comes before the court upon consideration of petitioner's 'Petition to Set Aside' the final judgment of the district court dated July 25, 1985.  Petitioner had previously filed, through counsel, a timely appeal from the same July 25, 1985 judgment and commitment order, which appeal is currently pending before this court as No. 85-1632.


2
The court finds that it is without jurisdiction to entertain the 'Petition to Set Aside,' and therefore No. 85-3779 is dismissed.  The issues raised in that petition are preserved for inclusion in appeal No. 85-1632.